Title: From Thomas Jefferson to James Madison, 25 May 1788
From: Jefferson, Thomas
To: Madison, James


          
            
              Dear Sir
            
            Paris May 25. 1788.
          
          The inclosed letter for Mr. Jay being of a private nature, I have thought it better to put it under your cover lest it might be opened by some of his clerks in the case of his absence. But I inclose a press copy of it for yourself, as you will perceive the subject of it referred to you as well as to him. I ask your aid in it so far as you think right, and to have done what you think right. If you will now be so good as to cast your eye over the copy inclosed, what follows the present sentence will be some details, supplementory to that only, necessary for your information, but not proper for me to state to Mr. Jay.
          Mr. Jay. Tho appointed a minister resident at the court of Madrid he never was received in that character. He was continually passing from Paris to Madrid and Madrid to Paris so that he had no occasion to establish a houshold at either. Accordingly he staid principally in furnished lodgings. Of all our ministers he had the least occasion for an outfit, and I suppose spent almost nothing on that article. He was of a disposition too to restrain himself within any limits of expence whatever, and it suited his recluse turn. Should he judge of what others should do, by what he did, it would be an improper criterion. He was in Europe as a voyageur only, and it was while the salary was 500 guineas more that at present.
          J. Adams. He came over when, instead of outfit and salary, all expences were paid. Of rigorous honesty, and careless of appearances he lived for a considerable time as an oeconomical private individual. After he was fixed at the Hague and the salary at a sum certain, he continued his oeconomical stile till out of the difference between his expences and his salary, he could purchase furniture for his house. This was the easier as the salary was at 2500 guineas then. He was obliged too to be passing between Paris and the Hague so as to avoid any regular current of expence. When he established himself, his pecuniary affairs were under the direction of Mrs. Adams, one of the most estimable characters on earth,  and the most attentive and honourable oeconomists. Neither had a wish to lay up a copper, but both wished to make both ends meet. I suspect however, from an expression dropped in conversation, that they were not able to do this, and that a deficit in their accounts appeared in their winding up. If this conjecture be true, it is a proof that the salary, so far from admitting savings, is inequal to a very plain stile of life, for such was theirs. I presume Congress will be asked to allow it, and it is evident to me, from what I saw while in London that it ought to be done, as they did not expend a shilling which should have been avoided. Would it be more eligible to set the example of making good a deficit, or to give him an Outfit, which will cover it? The impossibility of living on the sum allowed, reputably, was the true cause of his insisting on his recall.
          Doctor Franklin. He came over while all expences were paid. He rented a house with standing furniture, such as tables, chairs, presses &c. and bought all other necessaries. The latter were charged in his account, the former was included in the article of houserent and paid during the whole time of his stay here; and as the established rate of hire for furniture is from 30. to 40. per cent. per annum, the standing furniture must have been paid for three times over during the 8. years he staid here. His salary too was 2500 guineas. When Congress reduced it to less than 2000, he refused to accede to it, asked his recall, and insisted that whenever they chose to alter the conditions on which he came out, if he did not approve of it, they ought to replace him in America on the old conditions. He lived plain, but as decently as his salary would allow. He saved nothing, but avoided debt. He knew he could not do this on the reduced salary and therefore asked his recall with decision.
          To him I succeeded. He had established a certain stile of living. The same was expected from me and there were 500 guineas a year less to do it on. It has been aimed at however as far as was practicable. This rendered it constantly necessary to step neither to the right nor to the left to incur any expence which could possibly be avoided and it called for an almost womanly attention to the details of the houshold, equally perplexing, disgusting, and inconsistent with business. You will be sensible that in this situation no savings could be made for reimbursing the half year’s salary ordered to be advanced under the former commission and more than as much again which was unavoidably so applied, without order, for the purchase of the Outfit. The reason of the thing, the  usage of all nations, the usage of our own by paying all expences of preceding ministers, which gave them the outfit as far as their circumstances appeared to them to render it necessary, have made me take for granted all along that it would not be refused to me; nor should I have mentioned it now but that the administration is passing into other hands, and more complicated forms. It would be disagreeable to me to be presented to them in the first instance as a suitor. Men come into business at first with visionary principles. It is practice alone which can correct and conform them to the actual current of affairs. In the mean time those to whom their errors were first applied have been their victims. The government may take up the project of appointing foreign ministers without outfits and they may ruin two or three individuals before they find that that article is just as indispensable as the salary. They must then fall into the current of general usage, which has become general only because experience has established it’s necessity.—Upon the whole, be so good as to reflect on it, and to do, not what your friendship to me, but your opinion of what is right will dictate. Accept, in all cases, assurances of the sincere esteem & respect with which I am Dear Sir Your friend & servant,
          
            Th: Jefferson
          
        